Title: From Thomas Jefferson to William Carmichael, 13 January 1786
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Jan. 13. 1786.

I had the honour of receiving on the 1st. inst. your favor of Dec. 17. I had before that, in a letter of Dec. 8. explained to you the cause of the bill not being paid which appeared here in your name, so far as I had been obliged to meddle in it. My letter to Mr. Grand which I inclosed to you, will have shewn you that I advised him to follow what had been his practice as to your bills.  I do assure you, Sir, most solemnly that as to myself no question ever arose in my mind but whether the bill was genuine or not; and that had that been ascertained, I should never have presumed to doubt the propriety of the draught. Of that you alone are the judge in my opinion, and accountable to nobody but Congress; but least of all to me, who have nothing to do with the application of the monies here, and am only forced into a temporary interference by Mr. Grand’s refusal to pay any thing but on my order. I have sent representations on this subject to the board of treasury, and shall expect ere long to communicate their orders to Mr. Grand for exercising this office himself according to the rules they shall lay down for his government. The mention made in your letter of some articles of expence occasions me to observe to you that postage, and couriers are allowed to be charged by an express resolution of Congress, that Etrennes and house-rent have likewise been charged by the ministers and allowed in the settlement of their accounts. I conceive that illuminations and gala may with the same propriety be charged. I think it is the universal custom to allow to all ministers charges of these descriptions. I think Dr. Franklin told me he had made diligent enquiry here of the diplomatic corps, and had only charged those things which were sanctified by general usage in the diplomatic accounts. I take the liberty of mentioning these things to you that the want of information may not occasion you to place yourself on a worse footing than that on which you have just title to stand. At the same time I will pray you to make use of the information only for the erecting of your accounts, as I should be unwilling to be named as the author of an advice in which I might seem to be interested.—I omitted to observe on the subject of your bill of exchange that I have not had an opportunity of recurring to the letters written by yourself and Mr. Grand to which you refer me. We have been in expectation of receiving a renewal of the bill and that you would be so good as to accompany it with a letter of advice, a precaution which the innumerable forgeries of this city, is thought to render necessary even in private cases.
I suppose you will have heard that Doctor Franklin is appointed president of Pennsylvania, and has accepted the office. Houdon went over, on account of the state of Virginia, to take the moulds of General Washington in order to make his statue. He is returned. He tells me that he heard of the safe arrival of the Ass which the king of Spain had been so generous as to send to the general. He  could not tell me where he was arrived. A letter from General Washington of Nov. 2. informs me that of the 50,000£ sterling necessary for opening the Potowmac, 40,000£ were actually made up, and no fear of procuring the balance; so that the work is begun. The whole money for opening James river is made up. This is the only American news I have worth communicating. This government has lately reduced the duties on American whale oil to a guinea and a half a ton, which will draw that commerce from London wholly to this country. Mr. Adams having made complaints to the court of London of the ill behavior of Capt. Stanhope, I am informed, tho’ not from him, that they disavow his conduct and have severely reprimanded him, and given this official information to Mr. Adams. He also required a re-delivery of our prisoners sent to the E. Indies. They have informed him that they have given orders for their being brought back. Mr. Barclay will have the honour of delivering you this and of supplying any intelligence I may omit. I am sure you will give him all the aid in your power as to his object. Accept from me assurances of the sincere esteem with which I have the honour to be Dear Sir, your most obedient & most humble servant,

Th: Jefferson

